DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/493,635 filed on 09/12/2019 is a 371 of PCT/JP2017/013411 filed on 03/30/2017.  This application claims no foreign priority.

Current Status
This communication is a first office action, non-final rejection based on the merits.  This application has preliminary amendments filed 09/12/2019.  Claims 1-7 and 9-13 are currently pending and have been considered below.  Claim 8 has been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 3, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 applicant has used the phrase “each processing group” (line 3).  Examiner is unclear if “each processing group” in line 3 is referring to “processing groups” claimed in line 2 or if the “each processing group” in line 3 is referring to a different type of “processing group.”  Examiner respectfully suggests the phrase “each processing group” in line 3 should read “each of the said processing groups.”  However, it could be a different concept intended by the applicant, explanations are requested.
	Claim 2 has been examined based on the merits as best understood.

Regarding claim 3, applicant recites the limitation “the higher-level processing groups” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 has been examined based on the merits as best understood.

Regarding claim 9, applicant has used the phrases “an event notification,” “an event,” “a power failure,” and “a voltage drop” all in line 3.  Examiner is unclear if “an event notification,” “an event,” “a power failure,” and “a voltage drop” in line 3 are referring to “an event notification,” “an event,” “a power failure,” and “a voltage drop” claimed in claim 1 line 11 and line 12 respectively or a different “an event notification,”  “an event,” “a power failure,” and “a voltage drop.”  Examiner respectfully suggests the phrases “an event notification,”  “an event,” “a power failure,” and “a voltage drop” in claim 9 line 3 should read “said event notification,”  “said event,” “said power failure,” and “said voltage drop.” However, it could be a different concept intended by the applicant, explanation are requested.
	Claim 9 has been examined based on the merits as best understood.

Regarding claim 11, applicant has used the phrased “a voltage in the second distribution line” and “a voltage in the first distribution line” (line 2 and line 3 respectively).  Examiner is unclear if “a voltage in the second distribution line” and “a voltage in the first distribution line” are referring to “a voltage in the second distribution line” and “a voltage in a first distribution line” claimed in claim 1 line 13-14 and line 3 respectively or a different “a voltage in the second distribution line” and “a voltage in a first distribution line.”  Examiner respectfully suggests the phrases “a voltage in the second distribution line” and “a voltage in the first distribution line” in claim 11 should read “said voltage in the second distribution line” and “said voltage in the first distribution line.”    However, it could be a different concept intended by the applicant, explanation are requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (hereinafter Sharma) U.S. Pub. No. 2013/0110425 A1 in view of Bell et al. (hereinafter Bell), U.S. Pat. No. 8779927 B2.
		
Regarding independent claim 1 Sharma teaches:
	A phase group estimation device comprising: 
	a data acquirer to acquire data transmitted from a measuring device capable of measuring a voltage of a first distribution line (Sharma, fig 3 shows system with controller and memory for acquiring data, PLS (power line server) is a computer system that would include a processor and memory for acquiring and storing data, PLS interacts with “user devices” which reads on “measuring device” and includes a voltage reading (¶ 0023)); 
	a storage to store equipment information indicating a correspondence between the measuring device and an instrument connected to the first distribution line corresponding to the measuring device and connected to a second distribution line (fig 3 shows system with controller and memory for storing data, it is stated in ¶ 0027 line 12-15 of the specification that “A pole-mounted transformer is an example of an instrument connected to the first distribution line and connected to the second distribution line,” Sharma teaches a transformer which reads on “instrument” is connected to the high voltage line (“the second distribution line”) and the low voltage line (“the first distribution line”) and is in communication with “user devices” which reads on “measuring device” (¶ 0020-¶ 0020)); and 
	a phase group estimator to classify processing sections into phase groups based on the equipment information and the data, each of the processing sections being a section corresponding to the instrument, each of the phase groups being a group powered by a same (Sharma, “transformer” reads on “instrument” in the U.S. “local distribution transformers typically feed anywhere from one to ten homes” (¶ 0021 line 4-5) and in Europe, “transformers typically provide power to 200 to 400 homes” (¶ 0021 line 6-8), users connected to the same transformer would have the same phase and be in the same group 
(¶ 0021), wherein 
		the voltage of the first distribution line is obtained by converting a voltage of the second distribution line that is a high-voltage distribution line by a pole-mounted transformer (Sharma teaches different types of transformers including “pole top transformers,” and how a transformer is used to convert the voltage of a high voltage line to low voltage (¶ 0020-¶ 0021)), and 
	Sharma does not teach:
	the data include an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device
	the phase group estimator classifies the processing sections into the phase groups based on information indicating a time of occurrence of the event.
	Bell teaches:
	the data include an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device (Bell, “power outage management module receives a power-down message from a smart grid device” (col 5 line 6-8), “power down message” reads on “event notification,” “smart grid device” reads on “measuring device”  “power outage management module” determines if problem is due to a “power outage” which reads on “power failure” (col 5 line 1-33), 
(Bell, power outage management module may interpret the outage as being associated with a transformer, devices associated with the same transformer would have the same phase, power outage management module “may determine the scale of the power outage in real-time or near real-time” which implies a time being associated with the “time of occurrence of the event,” “power outage” reads on “event” (col 5 line 5-33)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including an outage notification and time stamp as taught by Bell in order to provide a system to “advantageously increase the accuracy of service/power-outage information” (Bell col 6 line 12-13).  

Regarding claim 2 Sharma further teaches:
	wherein the phase group estimator divides the processing sections into processing groups including a plurality of the processing sections, and classifies the processing sections in each processing group into the phase groups (According to the specification, ¶ 0007 line 14-15, a “processing section is a section corresponding to a transformer,” Sharma teaches, the “data concentrator” is associated with a “distribution transformer” therefore the data collected by the “data concentrator “ is associated with a transformer and part of the  “processing sections, ” the “meters connected to each respective phase conductor may be grouped together” therefore “processing sections” are divided into “processing groups” (¶ 0057-¶ 0059)).

Regarding claim 3 Sharma further teaches:
	wherein the phase group estimator divides the processing sections into higher-level processing groups including more processing sections than the processing groups, and uses a result of classification of each of the processing groups into the phase groups to classify the processing sections in each of the higher-level processing groups into the phase groups (According to the specification, ¶ 0007 line 14-15, a “processing section is a section corresponding to a transformer,” Sharma teaches there are many transformers in a power distribution system and only three phases, meters are grouped according to which phase conductor they are connected, since there are three phases and many transformers it is logical that there would be more “processing groups” than “phase groups” a “virtual meter” is made up of the individual meters in the group, virtual meter information is “stored and output” therefore it is a “higher level processing group” (¶ 0059)). 

Regarding claim 4 Sharma further teaches: 
  	wherein the phase group estimator reflects, in a result of classification into the phase groups, connected phase information about the processing section that has a known connection to a phase (Sharma, transformer reads on “processing section,” since there are only three phases, the connection of each transformer would be known (¶ 0021)).

Regarding claim 5 Sharma further teaches:  
	wherein the data include the voltage measured by the measuring device (Sharma, “user devices” reads on “measuring device” and includes a voltage reading (¶ 0023)), and 
(Sharma, “PIM (phase identifier messages) may be transmitted and received within 15 degrees of the zero crossing (before or after), more preferably within 10 degrees of the zero crossing (before or after), still more preferably within 5 degrees of the zero crossing (before or after) and even more preferably concurrently with the zero crossing” (¶ 0042 line 24-29) therefore the “phase identifier” can be based on “voltage fluctuations” (¶ 0042)).

Regarding claim 6 Sharma further teaches:  
	wherein when the equipment information is changed, the phase group estimator classifies the processing sections into the phase groups using the data obtained before the change in the equipment information and the data obtained after the change in the equipment information (Sharma, transmission device transmits PIMs (phase identifying messages) after receiving a command therefore before a change but can transmit PIMs after detecting new meters which would be “after the change in equipment information,” because if meter changes, “equipment information”  would also change, for “classifies the processing sections into the phase groups” see claim 2 above (¶ 0034)).

Regarding independent claim 7 Sharma teaches:	
	A phase group estimation device comprising: 
	a data acquirer to acquire data transmitted from a measuring device capable of measuring a voltage of a first distribution line (Sharma, fig 3 shows system with controller and memory to acquire data and store data, PLS (power line server) is a computer system that would include a processor and memory for acquiring and storing data, PLS interacts with “user devices” which reads on “measuring device” and includes a voltage reading (¶ 0023)); 
 	storage to store equipment information indicating a correspondence between the measuring device and an instrument connected to the first distribution line corresponding to the measuring device and connected to a second distribution line (fig 3 shows system with controller and memory to acquire and store data, it is stated in ¶ 0027 line 12-15 of the specification that “A pole-mounted transformer is an example of an instrument connected to the first distribution line and connected to the second distribution line,” Sharma teaches a transformer which reads on “instrument” is connected to the high voltage line (“the second distribution line”) and the low voltage line (“the first distribution line”) and is in communication with “user devices” which reads on “measuring device” (¶ 0020-¶ 0020)); and 
	a phase group estimator to classify processing sections into phase groups based on the equipment information and the data without using a result of measurement in the second distribution line, each of the processing sections being a section corresponding to the instrument, each of the phase groups being a group powered by a same phase of the second 
distribution line (Sharma, “phase detection system” determines the power line that each of the power meters is connected and groups meters according to which power line they are connected, therefore they have the same phase, , wherein 
	the data include the voltage measured by the measuring device, (Sharma, “user devices” reads on “measuring device” and includes a voltage reading (¶ 0023)); 
  	the voltage of the first distribution line is obtained by converting a voltage of the second distribution line that is a high-voltage distribution line by a pole-mounted transformer (Sharma teaches different types of transformers including “pole top transformers,” and how a transformer is used to convert the voltage of a high voltage line to low voltage (¶ 0020-¶ 0021)),  
	wherein the phase group estimator classifies the processing sections into the phase groups based on temporal voltage fluctuations (Sharma, “PIM (phase identifier messages) may be transmitted and received within 15 degrees of the zero crossing (before or after), more preferably within 10 degrees of the zero crossing (before or after), still more preferably within 5 degrees of the zero crossing (before or after) and even more preferably concurrently with the zero crossing” (¶ 0042 line 24-29) therefore the “phase identifier” can be based on “voltage fluctuations” (¶ 0042)), and 
	Sharma does not teach:
	when a power failure is expected to happen within a certain area, the phase group estimator excludes the certain area from the classification into the phase groups for an expected period of the power failure.
	Bell teaches:
	when a power failure is expected to happen within a certain area, the phase group estimator excludes the certain area from the classification into the phase groups for an expected period of the power failure (Bell teaches “the smart-grid device may perform an operation to trigger session termination” when a “smart-grid device detects power outage” (col 8 line 56-57,60) therefore a power outage causes normal operations to cease, which would include the “classification into the phase groups” (col 8 line 56-col 9 line 2). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including ceasing normal operations after a power outage has been detected as taught 

Regarding claim 9 Sharma does not teach:
	comprising a position estimator to estimate a location of a disconnection based on an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device.
	Bell teaches:
	comprising a position estimator to estimate a location of a disconnection based on an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device (Bell, “receives a power-down message from a smart grid device” implies that a “measuring device” has detected and reported a “power failure,” “power outage management module begins notification system to alert crews to precise location, (col 5 line 1-33).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including a disconnection position estimator as taught by Bell in order to provide a system to “advantageously increase the accuracy of service/power-outage information” (Bell col 6 line 12-13).  

Regarding claim 10 Sharma further teaches:
	wherein the measuring device is a meter-reading device for automatic meter reading (Sharma teaches automated meter reading, (¶ 0025)).  

Regarding claim 11 Sharma further teaches: 
	wherein the instrument is a transformer that converts a voltage in the second distribution line to a voltage in the first distribution line (Sharma teaches different types of transformers including “pole top transformers,” and how a transformer is used to convert the voltage of a high voltage line to low voltage (¶ 0020-¶ 0021)).  

Regarding independent claim 12
	Claim 12 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.

Regarding claim 13 Sharma further teaches:
	A non-transitory computer readable medium storing therein a phase group estimation program that causes a computer to execute the phase group estimation method according to claim 12 (Sharma teaches computer readable medium for storing and executing computer program, 
(¶ 0017)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caird, U.S. Pub No. 2010/0164473 A1; Kitajima et al., U.S. Pub. No. 2015/0134281A1; Jung Joon Hong et al., KR 2013-0112467 A. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/16/2021